Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 6/8/2022, Applicant, on 9/7/2022 argued rejected claims, 1-3, 5-10, 12-14, 18-20 and 24-25. Claims 1-3, 5-10, 12-14, 18-20 and 24-25 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s arguments have been considered. However, the 101 and 112 arguments are maintained.
 
Response to Argument
With respect to the 101 rejection, Applicant argues that claim 1 is not directed to the abstract idea and especially not directed to the abstract idea of organizing human activity (See Remarks at pgs. 2-3). Specifically, Applicant points to Applicant’s Specification, ¶0008, “addressing problems of planning trips for passengers across multiple modes of transportation. Some embodiments provide a system and a method for controlling vehicles in a multi-modal transportation network including fixed schedule vehicles and commuter vehicles. Specifically, scheduling of passengers across two or more modes of transport,” where Applicant asserts that the disclosure goes beyond “managing personal behavior or relationships of interactions between people” (See Remarks at pg. 2). However, Examiner respectfully disagrees. Examiner notes that the “planning trips for passengers across multiple modes of transportation” by “scheduling of passengers” in “a multi-modal transportation network including fixed schedule vehicles and commuter vehicles” is the management of personal schedules and interactions between people, which is thereby a certain method of organizing human activity.

Also, with respect to the 101 rejection, Applicant argues that the claims as a whole integrates this idea into a practical application. Specifically, Applicant asserts that the “claimed transmission of the schedules to the vehicles has the same effect on traffic management as the traffic light” (See Remarks at pgs. 3-4). Examiner respectfully disagrees. Examiner notes that the “planning trips for passengers across multiple modes of transportation” may optimize the planning process for a passenger, which is an improvement in organizing human activity. However, the claimed invention does not directly affect the management of traffic, but rather the management of personal schedules and interactions within a multi-modal transportation network. The additional elements recited in the claims provide mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Therefore, the claimed additional elements are not indicative of an inventive concept. See the 101 rejection below.

With respect to the 112(a) rejection, Applicant argues that Applicant’s Specification at ¶0008 explains that “embodiments provide a system and a method for controlling vehicles in a multi-modal transportation network including fixed schedule vehicles and commuter vehicles,” in which control means “travel according to the received set of schedules” (See Remarks at pg. 4, 9/7/2022). However, Examiner respectfully disagrees. Examiner notes that the excerpt from ¶0008 of the Applicant’s Specification does not disclose an autonomous vehicle comprising circuitry configured to travel. The “method for controlling vehicles… including fixed schedule vehicles and commuter vehicles” does not automatically imply there’s circuitry to control an autonomous vehicle, in fact it does not require an autonomous vehicle. Applicant’s Specification discloses that “examples of private transportation include various flexibly scheduled commuter vehicles such as an autonomous vehicle, a semi-autonomous vehicle, and a vehicle operated by a driver” (See Specification, ¶0004). Therefore, a system and a method for controlling vehicles in a multi-modal transportation network including fixed schedule vehicles and commuter vehicles may only require a fixed schedule vehicle and a vehicle operated by a driver. Furthermore, Applicant’s Specification is completely absent of an autonomous vehicle comprising circuitry configured to implement the steps of claim 23. Therefore, the 112a rejection remains for claim 23.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claim 23 recite the claim language of “an autonomous vehicle… said vehicle comprising: circuitry configured to… travel according to the received set of schedules”  

However, the claim language reciting “an autonomous vehicle… said vehicle comprising: circuitry configured to… travel according to the received set of schedules” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  A review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “an autonomous vehicle… said vehicle comprising: circuitry configured to…” Specifically, Applicant’s disclosure fails to disclose “an autonomous vehicle” configured as an embodiment comprising circuitry to implement the steps presented in claim 23, especially traveling according to the received set of schedules. Applicant’s Specification merely describes an autonomous vehicle as a commuter vehicle (See at least Specification, ¶0004, 0010, 0049 and 0092). Applicant’s Specification only contemplates and discloses embodiments in the form of “systems and methods for addressing problems …. (See at least Specification, ¶0008 and 0095-0100),” but does not appear to show possession of an actual autonomous vehicle as covered by new claim 23. Accordingly, claim 23 is rejected for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-14, 18-20 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1 of the “2014 Interim Eligibility Guidance Quick Reference Sheet,” (http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf), it is noted that the system recited in claims 1-3, 5-10 and 12; the methods recited in claims 13-14 and 24-25; and the non-transitory computer readable storage medium recited in claims 18-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Therefore, claims 1-3, 5-10, 12-14, 18-20 and 24-25 satisfy Step 1 because they are directed to eligible categories of subject matter.

In accordance with step 2A Prong One, claims 1-3, 5-10, 12-14, 18-20 and 24-25 recite an abstract idea.
Specifically, the independent claim(s) recite(s): 
receive a request from a passenger in a set of passengers, wherein each request includes an initial location, a target location and a time window for arriving at a target location or leaving the initial location; 
jointly optimize travel times of the set of passengers to reach their corresponding target locations, wherein the joint optimization is based on identifying groups of passengers from the set of passengers to obtain a set of groups of passengers, such that each group is associated with a set of schedules including combinations of starting times of the fixed schedule vehicles and the CVs, and corresponding routes from a set of predetermined routes that transport all passengers in the group, within the requested time windows, wherein each group includes a number of passengers not exceeding a maximum passenger capacity of the CVs transporting passengers; 
assign an identified group to an autonomous CV leaving or reaching an intermediate location, wherein each passenger is assigned to a fixed schedule vehicle reaching the intermediate location prior to the departure of a candidate CV, or leaving the intermediate location after the arrival of the candidate CV, according to a schedule from the set of schedules associated with the identified group, by optimizing jointly a function of a sum of a total travel time of the set of passengers that is a sum of the travel time from the initial location to the intermediate location, a sum of time spent waiting for an assigned CV at the intermediate location and the time spent traveling in the assigned CV to reach the target location subject to constraints on transporting each group of passengers together, according to at least one schedule of the set of schedules associated with each group, to ensure satisfying resource limits on a number of CVs at the intermediate location for servicing the set of groups within all the passengers requested time windows so as to obtain an assigned travel itinerary for each passenger; and
determine a schedule for each of the CVs including one or multiple autonomous CVs to produce a set of schedules assigned to the CVs to fix their flexible schedules, such that at least one autonomous CV is assigned for transportation of passengers in different groups; and
transmit to each passenger their assigned travel itinerary…  for subsequent output… and transmit to the CVs including the autonomous CV the set of schedules to follow.

Transmitting to the autonomous CV a set of schedules assigned to the autonomous CV, such that some CV’s are assigned multiple trips for the same CV.

Transmitting to the autonomous CV a set of schedules assigned to the autonomous CV, such that some CV’s are assigned for reuse for different groups, and that some CV’s are assigned multiple trips for the same CV causing the autonomous CV to travel according to the assigned set of schedules.

Transmitting to the vehicle the set of schedules thereby causing the vehicle to travel according to the set of schedules
Communicating to the autonomous vehicle the set of schedules thereby controlling the travel of the autonomous vehicle to serve the assigned groups according to the set of schedules.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the method of jointly controlling schedules of transport is a method that manages transport schedules for groups of passengers with different modes of transport, which is therefore a method to manage personal schedules or transport between people (See Specification, ¶0008). Also, the assignment of a travel itinerary and the reuse of the assigned itinerary for multiple trips is the management of personal schedules or transport between people by requiring a CV to follow instructions involved in the assigned itineraries. The assigned itineraries/schedules manage the travel of the autonomous vehicle

According to step 2A Prong Two, this judicial exception is not integrated into a practical application because the use of a transportation control system for controlling a multi-modal transportation network having fixed schedule vehicles and commuter vehicles (CVs) with flexible schedules, wherein the CVs include one or more multiple autonomous CVs comprising:  a receiver… a processor in communication with the receiver… transmitter in communication with the processor… multi-modal transportation network… electronic device; a non-transitory computer readable storage medium embodied thereon a program executable by a computer… comprising a receiver of the control system, a processor of the control system; a multi-modal transportation network , wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions… executed by the processor and a multi-modal transportation network communicatively connected to a control system for controlling vehicles in the multi-modal transportation network for receiving data [i.e. receiving a request for transportation from passengers; transmit to each passenger their assigned travel itinerary in the multi-modal transportation network for subsequent output on a respective electronic device associated with each passenger and transmit to the CV a set of schedules assigned to the CV; etc.], processing data [i.e. jointly optimize travel times of the set of passengers to reach their corresponding target locations; assign an identified group to a commuter vehicle; etc.], storing data and repeating steps is merely implementing the abstract idea steps of valuing an idea  in the manner of “apply it”.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements—a transportation control system for controlling a multi-modal transportation network having fixed schedule vehicles and commuter vehicles (CVs) with flexible schedules, wherein the CVs include one or more multiple autonomous CVs comprising:  a receiver… a processor in communication with the receiver… transmitter in communication with the processor… multi-modal transportation network… electronic device; a non-transitory computer readable storage medium embodied thereon a program executable by a computer… comprising a receiver of the control system, a processor of the control system; a multi-modal transportation network , wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions… executed by the processor and a multi-modal transportation network communicatively connected to a control system for controlling vehicles in the multi-modal transportation network. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification, that the system illustrated in Fig. 4 “can be implemented using an alternate computer or processor, according to embodiments of the present disclosure. The computer 411 includes a processor 440, computer readable memory 412, storage 458 and user interface 449 with display 452 and keyboard 451, which are connected through bus 456… The processor 440 can be a single core processor, a multi-core processor, a computing cluster, or any number of other configurations… The memory 412 can include random access memory (RAM), read only memory (ROM), flash memory, or any other suitable memory systems (Specification, ¶0095-0096). It is also noted that the courts have recognized that “storing and retrieving information in memory,” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” [i.e. receiving a request for transportation from passengers; transmit to each passenger their assigned travel itinerary in the multi-modal transportation network for subsequent output on a respective electronic device associated with each passenger and transmit to the CV a set of schedules assigned to the CV; etc.] to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of Specification and the MPEP 2106.05d (II), one would reasonably deduce that the computing system merely embodies generic computers and do not amount to significantly more.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.

The dependent claims do not remedy these deficiencies.

Claims 2-3, 5, 8, 14, 19-20 and 22 recite limitations which further limit the route and CV vehicle scheduling data used to manage personal schedules or transport between people.

Claims 6-7 and 9 recite limitations which further limit executing and optimizing schedule data for transporting passengers (i.e. following the instructions set forth in the fixed schedules).

Claims 10 and 12 recite limitations which further limit evaluating schedule and passenger data to optimally manage personal schedules or transport between people.

Allowable over the prior art

Claims 1-3, 5-10, 12-14, 18-20 and 23-25 are allowable over the prior art for the following reasons:  Independent claims 1, 13, 18 and 23-25 each recite a particular joint optimization function pursuant to jointly optimizing travel times subject to constraints and resource limits that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to optimizing jointly a function of a sum of a total travel time of the set of passengers that is a sum of the travel time from the initial location to the intermediate location, a sum of time spent waiting for an assigned CV at the intermediate location and the time spent traveling in the CV to reach the target location subject to constraints on transporting each group of passengers together, according to at least one schedule of the set of schedules associated with each group, to ensure satisfying resource limits on a number of CVs at the intermediate location for servicing the set of groups within all the passengers requested time windows so as to obtain an assigned travel itinerary for each passenger (as required by the independent claims), thus rendering claims 1, 13, 18 and 23-25 and their respective dependent claims as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 101 and 112, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goel et al. (US 2019/0325755): A transport network management system identifies a service objective for a plurality of VTOL aircraft and retrieves VTOL data including locations of the plurality of VTOL aircraft. An estimate of demand for transport services to be provided at least in part by one of the VTOL aircraft is generated and routing data for the plurality of VTOL aircraft is determined based on the estimated demand and the service objective. Routing instructions based on the routing data are sent to at least a subset of the VTOL aircraft.

Marks et al. (US 2013/0261956): The techniques introduced here include a method for estimating a travel time between an origin and a destination. The method comprises determining a plurality of travel options from the origin to the destination. Further, each travel option is divided into a plurality of serial travel segments such that the travel segments serially connect the origin to the destination. For each of the travel options, the method further comprises estimating a time of travel in each of the travel segments. The estimated time of travel in a given travel segment is a function of both the nature of travel service associated with the segment and the one or more second user preferences associated with a travel service used in the segment. The method further comprises calculating, for each of the travel options, the total estimated travel time as a function of estimated travel times associated with each of the travel segments.

Gernega et al. (US 2008/0027772): The present invention consists of a system for optimizing the operation of a transit network, where the transit network including one or more transit operators, each of the transit operators providing one or more transit vehicles, including: ferries, trains, elevated trains, subways, buses, streetcars, vans and taxis. The system is comprised of a) a data collection component adapted to collect data from said transit operators and said transit vehicles; b) a data processing component adapted to process said data to determine viable routing options within said transit network for a passenger to travel from a start point to an end point within said transit network; c) an algorithm for assessing said viable routing options to determine a routing option that minimizes one or more of: fare, time, travel distance, transfers, distance from the start point to entry onto the transit network; distance from the end point to entry onto the transit network or any other passenger-input criteria; and d) a data display component for presenting the routing option so determined to the passenger.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683